Citation Nr: 0433239	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  04-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia (previously diagnosed as bipolar 
disorder/multiple personality disorder).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired left knee disorder claimed as residuals of 
injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1974.

The claims file contains a report of a rating decision in May 
1975 wherein entitlement to service connection for recurrent 
internal derangement of the left knee was denied.

The claims file contains a report of rating decision dated in 
October 1994 wherein entitlement to service connection for 
bipolar disorder/multiple personality disorder was denied.

The claims file contains a report of a rating decision dated 
in December 1997 wherein entitlement to service connection 
for post-traumatic stress disorder (PTSD) was denied.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from January and March 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In January 2003 the RO determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for schizophrenia and 
residuals of a left knee injury.  The RO continued the denial 
in March 2003.

In August 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

The issues of entitlement to service connection for 
schizophrenia and a chronic acquired left knee disorder 
claimed as residuals of injury on a de novo basis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
recurrent left knee internal derangement when it issued an 
unappealed rating decision in May 1975.

2.  The RO denied entitlement to service connection for 
bipolar disorder/multiple personality disorder in October 
1994.

3.  Evidence submitted subsequent to the May 1975 and October 
1994 rating decisions was not previously submitted to agency 
decision makers, is not cumulative or redundant and, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claims.  This evidence raises a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1975 rating decision, 
wherein the RO denied entitlement to service connection for 
recurrent left knee internal derangement is new and material, 
and the veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160(d) 
(2004), 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  Evidence submitted since the October 1994 rating 
decision, wherein the RO denied entitlement to service 
connection for bipolar disorder/multiple personality disorder 
is new and material, and the veteran's claim for that benefit 
has been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.159, 3.160(d) (2004), 38 C.F.R. §§ 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Left Knee

The evidence which was of record prior to the May 1975 rating 
decision wherein the RO denied entitlement to service 
connection for recurrent internal derangement of the left 
knee is reported in pertinent part below.

The service medical records include an October 1973 medical 
report showing a diagnosis of recurrent internal derangement 
of the left knee.  There were no abnormalities of the left 
knee found when the veteran was examined for separation from 
active service in August 1974.  The lower extremities were 
reported as normal.  On the report of medical history portion 
of the examination the veteran admitted to a history of 
"trick" or locked knee.  The physician's summary and 
elaboration of all pertinent data shows it was recorded that 
the veteran had sustained a left knee injury while in basic 
training for which she was hospitalized.  She was placed on a 
physical profile and had been diagnosed with recurrent left 
knee internal derangement.  

The evidence which was associated with the claims file 
subsequent to the May 1975 rating decision wherein the RO 
denied entitlement to service connection for recurrent 
internal derangement of the left knee is reported in 
pertinent part below.

The veteran submitted an application to reopen a claim of 
service connection for a left knee disorder in april 2002.  
An August 1994 VA medical examination report shows the 
veteran reported having sustained a derangement of her left 
knee in 1973 with subsequent casting after she stepped into a 
hole while training.  No abnormalities of the left knee were 
found on examination.

Contemporaneously dated VA treatment reports associated with 
the claims file show that the veteran has been evaluated for 
variously diagnosed left knee disorders.


Schizophrenia

The evidence which was of record prior to the October 1994 
rating decision wherein the RO denied entitlement to service 
connection for bipolar disorder/multiple personality disorder 
is reported in pertinent part below.

The service medical records show that clinical evaluation of 
the psychiatric system was reported as normal on entrance 
examination.  On the report of medical history portion of the 
examination the veteran denied a history of all psychiatric 
symptomatology.  In October 1973 she ingested 20 Empirin 
tablets with codeine tablets and was found to have acute 
situational reaction and mild stress.  In August 1974 she was 
reported to have taken 20 Fiorinol tablets and was diagnosed 
with having overdosed thereon.  

The August 1974 report of general medical examination for 
separation from service shows that the psychiatric system was 
reported as normal.  On the report of medical history portion 
of the examination the veteran admitted to a history of 
frequent trouble sleeping, depression or excessive worry, 
nervous trouble, and periods of unconsciousness.  She 
reported having been hospitalized in 1970 and 1971 at the 
Fallsview Mental Health Center in Cuyahoga Falls, Ohio.  

A March 1994 letter from Adult Mental Health Service shows 
the veteran had been under care for two years for a multiple 
personality disorder and depression.  

An August 1994 VA medical record of examination shows the 
veteran related that she experienced her first episode of 
depression at approximately 14 years of age.  She admitted to 
two episodes of depression while on active duty, each with a 
subsequent suicide attempt.  She admitted to a history of 
drug and alcohol abuse since service.  Depression, not 
otherwise specified was diagnosed.

The evidence which was associated with the claims file 
subsequent to the October 1994 rating decision wherein the RO 
denied entitlement to service connection for bipolar 
disorder/multiple personality disorder is reported in 
pertinent part below.

The veteran was hospitalized by VA from January to March 
1995.  She reported that she was raped and sodomized 
repeatedly by her brother at around age 11, and by her 
grandfather at around age 14.  She gave a history of 
dissociative episodes since approximately 17 years of age.  
Her first psychiatric hospitalization was at Fallsview 
Hospital in Cuyahoga Falls, Ohio.  She had a total of 10 to 
11 hospitalizations, including at VA Medical Center in 
Brentwood three times per year, two hospitalizations in 
Minnesota, and one at Molly Stark Hospital in Canton, Ohio.  
She reported having made several suicidal attempts, primarily 
by overdose, and once by wrist cutting.  She stated that her 
suicide attempts were the result of prolonged depressions.  
Additional psychiatric admissions were reported.  The 
pertinent hospital discharge diagnoses were probable bipolar 
disorder, depressed; rule out dissociative disorder; alcohol 
abuse; cocaine dependence; and borderline personality 
disorder.

VA conducted a PTSD examination of the veteran in November 
1997.  The examination concluded in diagnoses of schizo-
affective disorder, bipolar type, PTSD, and marijuana abuse.

In letters dated in November 1997 the veteran's VA attendant 
social worker related her psychiatric difficulties to 
experiences in service.

The veteran submitted an application to reopen a claim of 
entitlement to service connection for bipolar 
disorder/multiple personality disorder in April 2002.

A substantial quantity of VA treatment reports dated during 
the last several years include numerous references to 
variously diagnosed psychiatric disorders.

Submitted in January 2003 was a previously dated letter from 
the veteran's VA social worker who related her psychiatric 
difficulties to service.

Also submitted in January 2003 was a duplicate of a service 
medical record with diagnoses of acute situational reaction 
and recurrent internal derangement of the left knee.

In an October 2004 letter the veteran's VA attendant 
psychologist advised that she was being treated for 
schizoaffective disorder, bipolar type.

In August 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of her testimony has been associated with the 
claims file.  She elaborated on her psychiatric difficulties 
in service and advised that she had suffered from depression 
before service.


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it 

(1) was not of record at the time of the last final 
disallowance of the 
claim and is not merely cumulative of evidence of record; 

(2) is probative of the issue at hand; and 
(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  
As the veteran's claim was filed in April 2002, the new 
criteria apply to her claim.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for psychosis or osteoarthritis if shown disabling to 
a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for a chronic acquired left 
knee disorder claimed as residuals of injury and 
schizophrenia has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought on appeal by the 
veteran, reopening her claims of service connection for a 
chronic acquired left knee disorder claimed as residuals of 
injury and schizophrenia.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


New & Material Evidence

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claims of entitlement to service 
connection for a chronic acquired left knee disorder claimed 
as residuals of injury, and schizophrenia.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does apply to the veteran's claim, which was received at the 
RO in April 2002.

Under 38 C.F.R. § 3.156 (a) (2004), new and material evidence 
means evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which must raise a reasonable possibility of 
substantiating the claim.

The CAVC has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
Under applicable law and VA regulations, and in view of the 
finality of the decisions in May 1975 and October 1994, the 
veteran's claims may not be reopened and reviewed unless new 
and material evidence is submitted by or on his behalf.  38 
U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 
(2004).  

It is determined that the veteran has submitted new and 
material evidence since the May 1975 and October 1994 
decisions in order to reopen her claims.  

Since that time, in hearing testimony she provided her 
recollections of injury in service to her left knee, and has 
submitted VA treatment reports which show she is receiving 
treatment for left knee symptomatology.  Also submitted have 
been VA treatment records referable to evaluations for 
variously diagnosed psychiatric disorders.  There have been 
several statements from the veteran's attendant social worker 
relating her chronic psychiatric difficulties to service 
experiences.

The basis of the previous RO denial in May 1975 was that the 
appellant's injury in service resolved without any residual 
disability upon which to predicate a grant of entitlement to 
service connection.  The evidence obtained since then shows 
that the appellant does indeed have variously diagnosed left 
knee disorders.

The basis of the prior RO denial in October 1994 was that the 
appellant's chronic psychiatric problems had not been linked 
to active service on any basis.  The evidence obtained since 
then shows that a VA social worker has repeatedly opined that 
her psychiatric problems are indeed related to service.

In combination, the newly received evidence relates to 
unestablished facts necessary to substantiate the claims and 
raises the reasonable possibility of substantiating the 
claims.  

Thus, the additional evidence is material to the veteran's 
claims in that it suggests that the appellant's left knee and 
psychiatric difficulties relate to events in service.  
Accordingly, the claims are reopened, and must be considered 
in light of all the evidence, both old and new.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic acquired left knee disorder claimed as residuals of 
injury, the appeal is granted to this extent only.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
schizophrenia, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued VCAA notice letters to the veteran in 
connection with his current appeal in April 2002, October 
2002, and November 2002.


As the Board determined earlier, the veteran has submitted 
new and material evidence to reopen her claims of entitlement 
to service connection for schizophrenia and a left knee 
disorder.  She has not been afforded VA examinations with 
medical file opinions to ascertain whether her psychiatric 
and orthopedic disorders are related to her period of 
service.  Such examinations are required under the VCAA of 
2000.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated her for any 
psychiatric and left knee disorders prior 
to and since service.  She should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  


All identified private treatment records, 
to include pre-service hospitalization at 
the Falls View Mental Health Center in 
Cuyahoga Falls, Ohio, in 1970-71; Molly 
Stark Hospital in Canton, Ohio, and in 
Minnesota;  should be requested directly 
from the healthcare providers.  

Multiple psychiatric hospitalizations by 
the veteran claimed to have occurred 25 
times time since service should also be 
secured and associated with the claims 
file.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports to include all 
hospitalizations at the Brentwood in 
1994.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

The VBA AMC should contact the Social 
Security Administration and request all 
documentation referable to an award of 
disability benefits to the veteran.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic and psychiatric 
examinations of the veteran by an 
orthopedic surgeon and a psychiatrist or 
other available appropriate medical 
specialists including on a fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any chronic acquired left 
knee and psychiatric disorders and 
whether they are related to service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the appropriate medical 
specialist address the following medical 
issues:

Is it at least as likely as not that any 
chronic acquired left knee disorder(s) 
found on examination is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby?

Is it at least as likely as not that any 
chronic acquired psychiatric disorder(s) 
found on examination is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby?

Any opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale.



6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a chronic acquired 
left knee disorder claimed as residuals 
of injury, and schizophrenia.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claims for service connection, and may result in their 
denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



